IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


LORI GRAY, DERIVATIVELY ON                       : No. 91 MAL 2016
BEHALF OF FIRST NATIONAL                         :
COMMUNITY BANCORP, INC.                          :
                                                 : Petition for Allowance of Appeal from
                                                 : the Order of the Superior Court
                  v.                             :
                                                 :
                                                 :
LOUIS A. DENAPLES, MICHAEL J.                    :
CESTONE, JR., JOSEPH COCCIA,                     :
DOMINICK L. DENAPLES, JOSEPH J.                  :
GINTILE, JOHN P. MOSES, WILLIAM P.               :
CONABOY, MICHAEL CONAHAN, J.                     :
DAVID LOMBARDI, DEMETRIOUS &                     :
COMPANY, LLC., AND FIRST NATIONAL                :
COMMUNITY BANCORP, INC., A                       :
PENNSYLVANIA CORPORATION                         :
                                                 :
-------------------------------------------      :
                                                 :
FARUQI AND FARUQI                                :
                                                 :
                                                 :
                  v.                             :
                                                 :
                                                 :
JOSEPH R. SOLFANELLI                             :
                                                 :

PETITION OF: JOSEPH R. SOLFANELLI


                                              ORDER



PER CURIAM

         AND NOW, this 22nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.